     Case 2:14-cr-00269-WBS-DB Document 288 Filed 08/31/21 Page 1 of 2


 1

 2

 3

 4

 5
 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                        No. 2:14-cr-0269 GEB DB 1
12                       Respondent,
13           v.                                        ORDER
14    BRENT DOUGLAS COLE,
15                       Movant.
16

17          Movant, a federal prisoner proceeding pro se, has filed a motion to vacate, set aside, or

18   correct his sentence pursuant to 28 U.S.C. § 2255. Presently before the court is respondent’s

19   motion for an extension of time to file a response to movant’s § 2255 motion. (ECF No. 287.)

20   Respondent has sought and obtained several extensions of time to file its response to movant’s §

21   2255 motion (ECF No. 216) and motion for production of documents (ECF No. 227). Counsel

22   states the instant motion for an extension of time is based on a delay caused by an unavailable

23   declarant. (Id. at 2.) Good cause appearing the court will grant the motion. However, absent

24   extraordinary circumstances no further extensions of time will be granted.

25   ////

26   ////

27   ////

28   ////
                                                       1
     Case 2:14-cr-00269-WBS-DB Document 288 Filed 08/31/21 Page 2 of 2


 1           Accordingly, IT IS HEREBY ORDERED that:

 2       1. Respondent’s motion for an extension of time (ECF No. 287) is granted;
 3       2. Respondent shall file its opposition to or motion to dismiss movant’s § 2255 motion (ECF
 4           No. 216) and motion to amend (ECF No. 250) on or before September 17, 2021; and

 5       3. Respondent shall file its response to movant’s motion for production of documents (ECF
 6           No. 227) fourteen (14) days after movant files his reply brief to respondent’s opposition or
 7           motion to dismiss.

 8   Dated: August 31, 2021
                                                     /s/ DEBORAH BARNES
 9                                                   UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14
     DB:12
15   DB/DB Prisoner Inbox/Habeas/R/cole0269.eot(8)

16

17

18

19

20
21

22

23
24

25

26

27

28
                                                        2
